Citation Nr: 1331700	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-44 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to April 1994, including service in Southwest Asia.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the RO in Winston-Salem, North Carolina that determined that new and material evidence had not been received to reopen previously denied claims for service connection for a low back disability and a right shoulder disability.  

In April 2010, a notice of disagreement was received from the Veteran as to both issues, and a statement of the case was issued in September 2010.  In his October 2010 substantive appeal (VA Form 9), the Veteran indicated that he only wished to appeal the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  Thus, the Board finds that the appeal of the determination that new and material evidence had not been received to reopen a previously denied claim for service connection for a right shoulder disability has been withdrawn.  38 C.F.R. §§ 20.202, 20.204 (2012).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO, i.e., a Travel Board hearing.  By a letter dated in September 2012, the Veteran was notified that a Board videoconference hearing had been scheduled for him in November 2012.  In November 2012, the Veteran requested that this hearing be rescheduled.  

By a letter dated in June 2013, the Veteran was notified that a Board videoconference hearing had been scheduled for him in July 2013.  In a July 2013 statement, the Veteran indicated that he declined this hearing, and preferred to wait for an in-person Travel Board hearing before a VLJ of the Board.

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 20.700(a), (e), 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


